

 
 
Exhibit 10.2a
 

BROWN SHOE COMPANY, INC.
 
DEFERRED COMPENSATION PLAN
 
FOR
 
NON-EMPLOYEE DIRECTORS
 
(Amended and Restated as of January 1, 2009)
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
SECTION I STATEMENT OF PURPOSE 
 
SECTION II DEFINITIONS 
 
SECTION III ELIGIBILITY AND PARTICIPATION 
    A.           Eligibility 
    B.           Conditions to Participation 
    C.           Continued Participation 
 
SECTION IV ESTABLISHMENT OF THE CREDITS TO PARTICIPANTS’ ACCOUNT 
    A.           Deferred Compensation 
    B.           Dividends 
 
SECTION V PAYMENT OF ACCOUNT 
    A.           Other Than Death 
            1.           Annual Installments 
            2.           Lump Sum 
            3.           Fixed Payment Date 
    B.           Death 
    C.           Payment for Financial Hardship 
    D.           Payment on Termination of the Plan, Etc. 
 
SECTION VI ADMINISTRATION 
 
SECTION VII ADJUSTMENT IN NUMBER OF UNITS 
 
SECTION VIII AMENDMENT AND TERMINATION 
    A.           Amendment 
    B.           Termination 
    C.           Affect on Units 
 
SECTION IX NON-ALIENATION OF ACCOUNT
 
SECTION X EFFECTIVE DATE 
 
SECTION XI MISCELLANEOUS 
    A.           No Trust or Fiduciary Relationship Created 
    B.           Assumption of Risk 
    C.           No Interest in Common Stock 
    D.           Applicable Law 
    E.           Invalid Plan Provisions 
    F.           Rule 16b-3 Compliance 
    G.           Headings 
    H.           Interpretation 


 
 

--------------------------------------------------------------------------------

 

SECTION I
STATEMENT OF PURPOSE
 
The Brown Shoe Company, Inc. Deferred Compensation Plan for Non-Employee
Directors (“Plan”) has been established by Brown Shoe Company, Inc. (the
“Company”) and was adopted by the Board of Directors effective October 31,
1999.  The Plan is intended to provide an incentive that will motivate and
reward non-employee directors of the Company and promote the best interests and
long-term performance of the Company by allowing non-employee directors of the
Company to defer certain compensation.  This restatement of the Plan is
effective January 1, 2009.  The provisions of this restatement apply to amounts
deferred by a Participant on or after January 1, 2005, and earnings or losses
thereon, as determined in accordance with Code Section 409A and the regulations
promulgated thereunder.  Amounts deferred by a Participant prior to January 1,
2005, and earnings or losses thereon, as determined in accordance with Code
Section 409A and the regulations promulgated thereunder, are “grandfathered” for
purposes of Code Section 409A and shall be subject to the terms of the Plan in
effect as of December 31, 2004.
 
SECTION II
DEFINITIONS
 
A. “Account” means the account in a special ledger, to be established by the
Company, in which the Company shall credit Units for a Participant.
 
B. “Beneficiary” means the person(s) designated by a Participant on the Election
Agreement to receive payments due the Participant in the event of the death of
the Participant.  In the absence of such designation or in the event the
designated person fails to survive the Participant, “Beneficiary” shall mean the
estate of the Participant.
 
C. “Board of Directors” means the board of directors of the Company.
 
D. “Common Stock” means shares of the common stock, par value $0.01 per share,
of the Company.
 
E. “Company” means Brown Shoe Company, Inc., a New York corporation, or any
successor thereto.
 
F. “Election Agreement” means the agreement supplied by the Company that
evidences a Participant’s participation in the Plan.
 
G.  “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
H. “Fair Market Value” shall mean the average of the highest and lowest quoted
selling prices for shares of Common Stock on the New York Stock Exchange or
equivalent securities exchange on the relevant date, or if there is no sale on
such date, then on the last previous day on which a sale was reported.
 
I. “Meeting Fees” means those cash fees payable to a Non-employee Director from
the Company for attending meetings of the Board of Directors and committees of
the Board of Directors.
 
J. “Non-employee Director” means each member of the Board of Directors who is
not an employee of the Company, and if approved by the Board of Directors any
honorary or advisory member of the Board of Directors.
 
K. “Participant” means each Non-Employee Director who has an Account under the
Plan.
 
L.  “Payment Date” means the last day of each quarter of each fiscal year of the
Company.
 
M. “Plan” means the Brown Shoe Company, Inc. Deferred Compensation Plan for
Non-Employee Directors.
 
N. “Retainer” means the retainer payable to a Non-employee Director from the
Company, whether for service on the Board of Directors or a committee thereof
and whether such retainer be paid annually, quarterly or in some other manner.
 
O. “Unit” means the measure of the benefit which may be awarded under the Plan
and which shall, to the extent provided in the Plan, be equivalent to one share
of Common Stock.
 
SECTION III
ELIGIBILITY AND PARTICIPATION
 
A. Eligibility.  All Non-employee Directors are eligible to become Participants.
 
B. Conditions to Participation.  Each Non-employee Director who desires to
become a Participant shall execute and deliver an Election Agreement to the
Company irrevocably electing to defer until the termination of his or her
service as a Non-employee Director the receipt of all or a portion of either his
or her Retainer or Meeting Fees, or both.  The Election Agreement shall be filed
with the Company within 30 days of the date he or she becomes a Non-employee
Director.  Such election shall be irrevocable with respect to the Retainer and
Meeting Fees earned during the initial fiscal year of participation, and shall
apply only to the portion of the Retainer and the Meeting Fees earned after the
date the Election Agreement is filed with the Company.  After such initial
fiscal year as a Non-employee Director, a Non-employee Director may elect to
defer a Retainer and/or Meeting Fees by filing an Election Agreement with the
Company no later than the December 31 preceding the first day of the fiscal year
of the Company to which such election relates.
 
C. Continued Participation.  An Election Agreement filed with the Company shall
remain in effect until altered or terminated by a Non-employee Director under
this Section III.C.  However, as of each December 31, any Election Agreement in
effect as of such date shall be irrevocable for the fiscal year beginning after
such December 31.  Each Non-employee Director shall have the right to alter the
amount of his or her Retainer or Meeting Fees deferred pursuant to the Plan or
terminate his or her participation in the Plan for a future fiscal year by
giving written notice of such alteration or termination to the Company no later
than the December 31 preceding the first day of the fiscal year that such
alteration or termination shall be effective.  If the Participant chooses to
terminate his or her participation in the Plan for future fiscal years, those
amounts already deferred will remain in his or her Account established pursuant
to Section IV hereof and be distributed at the appropriate time in accordance
with Section V hereof.
 
SECTION IV
ESTABLISHMENT OF THE CREDITS TO PARTICIPANTS’ ACCOUNT
 
A. Deferred Compensation.  The Company shall establish an Account for each
Participant and shall credit to the Account for each Participant as of each
Payment Date a number of Units equal to the number of shares of Common Stock
(including fractions) which could be purchased on such date with the amount of
the Retainer or Meeting Fees which the Participant would have otherwise been
entitled to receive since the last Payment Date but for such Participant’s
deferral election pursuant to Section III hereof.  The deemed purchase price
shall be the Fair Market Value of Common Stock on the Payment Date as of which
the purchase is deemed to be made.
 
B. Dividends.  Until a Participant has been paid his or her entire Account, the
Company shall credit to such Participant’s Account as of the Payment Date next
succeeding the dividend payment date on Common Stock a number of Units equal to
the number of shares of Common Stock (including fractions) which could be
purchased at the Fair Market Value of Common Stock on such Payment Date, with
the dividends which the Participant would have received if he or she had been
the owner of a number of shares of Common Stock equal to the number of Units
(excluding fractions) in his or her Account on such dividend payment date.
 
SECTION V
PAYMENT OF ACCOUNT
 
A. Other Than Death.  Upon a Participant’s termination of service as a
Non-employee Director for a reason other than death, the Company shall pay to
the Participant the amount of Units credited to his or her Account either in a
lump sum or in equal installments over a period of either five or ten years, as
elected by the Non-employee Director in his or her Election Agreement.  Prior to
January 1, 2009, each Participant may make an election as to whether payment of
his or her Account will be made in a lump sum, five-year installments or
ten-year installments.  On and after January 1, 2009, a Participant may change
an election as to the form of payment elected by a Participant in his or her
Election Agreement or pursuant to the previous sentence, provided:
(i)  
The new election becomes effective 12 months after it is filed;

 
(ii)  
The first payment is deferred for 5 years from the date the first payment would
otherwise have been made; and

 
(iii)  
The prior election was filed 12 months before the first payment would have been
made under the prior election.

 
For this purpose, each installment payment shall be considered a separate
payment.  Subject to the foregoing, a Participant’s election most recently
accepted by the Company shall govern distribution of all amounts due the
Participant under the Plan.
 
1. Annual Installments.  If the Participant elects annual installments, he or
she shall designate whether such payments shall be made over either a five- or
ten-year period.  Depending on the election, the Company shall pay to the
Participant the amount credited to his Account in five or ten annual
installments as follows:  a payment in cash shall commence with the Payment Date
coincident with or next succeeding his termination of service, with annual
installments made on each anniversary of such date.  The amount paid shall equal
the sum of:  (i) either one-fifth or one-tenth (depending on the Participant’s
election) of the number of Units credited to the Participant’s Account pursuant
to Section IV hereof as of the Payment Date coincident with or next succeeding
his or her termination of service multiplied by the Fair Market Value of the
Company’s Common Stock on the Payment Date as of which such installment is paid,
plus (ii) an amount equal to the Fair Market Value of any Units credited to his
or her Account pursuant to Section IV.B. since the immediately preceding
installment payment.
 
2. Lump Sum.  If the Participant elects a lump sum, the Company shall pay to the
Participant the amount credited to his or her Account in a single lump sum cash
payment upon his or her termination of service as a Non-employee
Director.  Payment of the lump sum shall be made as of the Payment Date
coincident with or next succeeding the Participant’s termination of service and
shall be equal to the number of Units credited to his or her Account pursuant to
Section IV hereof as of such Payment Date multiplied by the Fair Market Value of
Common Stock on such Payment Date.
 
3. Fixed Payment Date.  All payments due and payable under this Plan on a fixed
date shall be deemed to be made upon such fixed date if such payment is made on
such date or a later date within the same calendar year or, if later, by the
fifteenth day of the third calendar month following the specified date (provided
the Participant is not entitled, directly or indirectly, to designate the
taxable year of the payment).  In addition, a payment is treated as made upon a
fixed date under this Plan if the payment is made no earlier than 30 days before
the designated payment date and the Participant is not permitted, directly or
indirectly, to designate the taxable year of the payment.
 
B. Death.  Upon a Participant’s termination of service by reason of death or
upon the death of a Participant prior to payment to him or her of the balance of
his or her Account, installments or remaining installments, as the case may be,
his or her account shall be paid to the Participant’s Beneficiary in a lump sum
within 90 days following his or her death and shall be equal to the number of
Units credited to his Account pursuant to Section IV hereof as of the Payment
Date immediately preceding distribution multiplied by the Fair Market Value of
Common Stock on such Payment Date.  The Beneficiary shall not be permitted to
elect the taxable year of the distribution.
 
C. Payment for Financial Hardship.  Notwithstanding any other provisions of this
Plan to the contrary, the Board of Directors may authorize payment of a
Participant’s Account to such Participant at any time prior to the time such
Account would otherwise be payable, in such manner as shall be determined by the
Board of Directors, if the Board of Directors determines that the Participant
has proved a demonstrated unforeseeable emergency which is a permissible payment
event under Code Section 409A and the regulations thereunder.  Any Election
Agreement in effect at the time of a payment under this Section V.C shall be
automatically terminated on the date of the payment.  A Participant may elect to
resume participation in the Plan in a subsequent calendar year by filing a new
Election Agreement in accordance with Section III.B.
 
D. Payment on Termination of the Plan, Etc.  Upon the termination of the Plan,
upon dissolution or liquidation of the Company, or upon any merger or
consolidation in which the Company is not to be the surviving corporation (and
which is a change in the ownership or effective control of the Company under
Code Section 409A), each Participant and Beneficiary receiving payments
hereunder shall receive in a lump sum an amount equal to the number of Units or
balance thereof credited to the Participant’s Account multiplied by the Fair
Market Value of Common Stock on the Payment Date coincident with or next
preceding such termination, such dissolution or liquidation, or such merger or
consolidation, immediately prior to or simultaneously with such termination,
such dissolution or liquidation, or such merger or consolidation.  Any
distribution pursuant to this Section V.D. due to the termination of the Plan or
dissolution or liquidation of the Company shall be made only in accordance with
the permissible distribution acceleration provisions of Code Section 409A.
 
SECTION VI
ADMINISTRATION
 
The Plan shall be administered by the Board.  Subject to the express provisions
of the Plan, the Board shall have full power and authority to administer,
construe and interpret the Plan.  The decisions of the Board concerning the
administration, construction, and interpretation of the Plan shall be final.  No
member of the Board shall be personally liable for his or her acts or omissions
in respect of the Plan, unless attributable to such member’s fraud or willful
misconduct.
 
Notwithstanding any other provision of this Plan to the contrary, in the event
the Board is making a determination with respect to a specific Board member’s
benefits provided pursuant to this Plan, the interested Board member shall
abstain from the decision-making process with respect to such determination.
 
SECTION VII
ADJUSTMENT IN NUMBER OF UNITS
 
Notwithstanding any other provision in the Plan, if there is any change in the
Common Stock by reason of exchanges of shares, split-ups, recapitalizations,
mergers, consolidations, reorganizations, or combination (or stock dividends to
the extent that the credits have not otherwise been made pursuant to
Section IV.B.), the Units shall be appropriately adjusted by the Board of
Directors.
 
SECTION VIII
AMENDMENT AND TERMINATION
 
A. Amendment.  The Board of Directors may at any time and from time to time
amend the Plan in such respects as it may deem advisable.
 
B. Termination.  The Board of Directors may at any time terminate the Plan.
 
C. Affect on Units.  Except as provided in Section VII hereof, no amendment or
termination of the Plan shall, without the consent of a Participant or
Beneficiary, affect the number of Units credited to his Account.
 
SECTION IX
NON-ALIENATION OF ACCOUNT
 
No right or payment under this Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or charge the same shall be
void.  No right or payment hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the person entitled to
such benefit.  If any Participant or Beneficiary hereunder should become
bankrupt or attempt to anticipate, alienate, sell, assign, pledge, encumber or
charge any right or payment hereunder, then such right or payment shall, in the
discretion of the Board of Directors, cease, and in such event, the Company may
hold or apply the same or any part thereof for the benefit of the Participant or
Beneficiary, his or her spouse, children or other dependents, or any of them, in
such manner and in such proportion as the Board of Directors shall
determine.  The determination of the Board of Directors shall be final.
 
SECTION X
EFFECTIVE DATE
 
The Plan was originally effective as of October 31, 1999.  This restatement
shall be effective as of January 1, 2009.
 
SECTION XI
MISCELLANEOUS
 
A. No Trust or Fiduciary Relationship Created.  Nothing contained in the Plan
and no action taken pursuant thereto shall create or be construed to create a
trust of any kind or a fiduciary relationship between the Company and any
Participant, his or her Beneficiary or any other person.  All payments hereunder
shall be made from the general assets of the Company.
 
B. Assumption of Risk.  Each Participant, on behalf of himself or herself, and
his or her Beneficiary, shall assume all risks in connection with the value of
any Unit credited to his or her Account.
 
C. No Interest in Common Stock.  Nothing contained in the Plan shall be
construed as conferring upon a Participant or any other person any right, title
or interest in any shares of Common Stock, including without limitation, voting
rights, rights to any Common Stock or any other equity interest in the Company.
 
D. Applicable Law.  The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of New York, without giving effect to the choice of
law principles thereof.
 
E. Invalid Plan Provisions.  If any provisions of the Plan is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Participant, or would disqualify the Plan under any law deemed applicable by the
Board of Directors, such provision shall be construed or deemed amended to
conform to the applicable laws, or if it cannot be construed or deemed amended
without, in the determination of the Board of Directors, materially altering the
intent of the Plan, such provision shall be stricken as to such jurisdiction or
Participant and the remainder of the Plan shall remain in full force and effect.
 
F. Rule 16b-3 Compliance.  Transactions under this Plan are intended to comply
with all applicable terms and conditions of Rule 16b-3 or its successors under
the Exchange Act.  To the extent that any provision of the Plan or action by the
Board of Directors fails to so comply, it shall be deemed null and void, to the
extent permitted by law and deemed advisable by the Board of Directors.
 
G. Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference.  Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
 
H. Interpretation.  All provisions of this Plan shall be interpreted in a manner
so as to be consistent with Section 409A of the Code and the regulations issued
thereunder.

 
 

--------------------------------------------------------------------------------

 